DETAILED ACTION
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5, 8- 11, 14- 17, 20- 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (see IDS filed on  12/19/2019, page- 2 #1), “RT-WiFi: Real-Time High Speed Communication Protocol for Wireless Cyber-Physical Control Applications”; published in 2013 in view of Xu et al. (US Pat. No. 8503340 B1).

	Regarding claim 1, Wei teaches an apparatus (see Fig. 1, RT-WIFI Access-point (node) can be an apparatus here) for wireless communication in a network, the apparatus comprising:
(a)    a wireless communication circuit configured for wirelessly communicating with at least one other wireless local area network (WLAN) station in its reception area (see Fig. 1);
(b)    a processor coupled to said wireless communication circuit within a station configured for operating on the WLAN (see Fig. 1); and
(c)    a non-transitory memory storing instructions executable by the processor;
(d)    wherein said instructions, when executed by the processor, perform one or more steps comprising:
	(i)    operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets (in context with Fig. 1; see page 143, left column, second paragraph having support of both real-time and non-real-time traffic);
	(ii)    distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets by prior negotiation, or packet header information, or a (see page 145; left column under (C) 1st to 3rd paragraph);
	(iii)    performing retransmissions for non-real time application (non-RTA) packets using carrier sense multiple access/collision avoidance (CSMA/CA); (iv)    performing retransmissions for at least a portion of real time application (RTA) packets in response to bypassing a process of contending for channel access, and / or without waiting for notifications back from a receiver before channel access ;see page 143, right column under 2) reliability;.. RT-WiFi applies two retransmission mechanisms to improve the reliability of a communication link. These two mechanisms can be used either independently or incombination. Which retransmission mechanism to use depends on the available computation resource and specific control Applications; “IN slot-retry”: where retransmission  is invoked immediately (i.e. bypassing a process) if the sender does not receive an ACK message from the receiver. The retransmission time of an in-slot retry should not exceed the length of a time slot; further Wei also states about “Pot-of-slot retry”; further see page 142 right column second last paragraph describes about CSMA/CA not feasible for predictable real time traffic (i.e. inherently states about CSMA/CA suitable for non-real time traffic )  but here non-real time application is not clearly described; however secondary reference Xu states in lines 64 of page 10 to line 3 of page 11 regarding ..this invention uses a piggy-tail method for appending real time packet to non-real time data packets (i.e. regular data packets; refer to abstract for that), reducing those extra overhead and the latencies for real-time voice packets; further see  now refer to 58- 65 of col. 12; now refer Fig. 4 illustrates the piggy-tail method to improve quality of service for voice communication under 802.11 by to a regular data packet. the 802.11 family uses a MAC layer known as CSMA/CA (Carrier Sense Multiple Access/Collision Avoidance) while Classic Ethernet uses CSMA/CD—Collision Detection); see col. 22 lines 37- 44; now refer to col. 23, lines 5- 12 regarding If the receiver does not receive or receives with errors, it will not respond anything. There is no NACK to indicate errors. If no ACK is received within predefined timeout period, the sender will retry the transmission using the same CSMA/CA procedure until either success or abandoned after exhausted retries. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xu with the teachings of Wei to make system more effective. Having a mechanism wherein having non-real time application considering retransmitting using CSMA/CA procedure; greater way resources can be scheduled/managed/utilized as per the type of application/s in the communication system.
	
	Regarding claim 2, Wei in view of Xu teaches as per claim 1, wherein said instructions, when executed by the processor, perform one or more steps comprising receiving notifications back from a receiver on packet success or packet error; already described above in XU see col. 23, lines 5- 12.

	Regarding claim 3, Wei in view of Xu teaches as per claim 2, wherein said instructions, when executed by the processor, perform said bypassing the process of contending for channel access in response to immediately retransmitting the real time application (RTA) packet without contending for channel access upon receiving a see page 143, right column under 2) reliability…; “IN slot-retry”: where retransmission  is invoked immediately (i.e. bypassing a process) if the sender does not receive an ACK message from the receiver…

	Regarding claim 4, Wei in view of Xu teaches as per claim 2, wherein station is operating as an access point (AP) on the network; and wherein said instructions, when executed by the processor, perform one or more steps comprising assigning subsets of subcarriers to multiple individual users; see claim 2 station can be any station 1/2/3 and apparatus is RT-WIFI access point(node); and users are sensor/actuator; further see page 142, left column second paragraph.

	Regarding claim 5, Wei in view of Xu teaches as per claim 4, wherein said instructions, when executed by the processor, perform said assigning subsets of subcarriers by utilizing orthogonal frequency-division multiple access (OFDMA); in context with Fig. 1 and with page 142, left column second paragraph; refer to page 146 right colum under B see 1st paragraph and see page 144 right column last paragraph under B.

	Regarding claim 8, Wei in view of Xu teaches as per claim 1, wherein said instructions, when executed by the processor, perform one or more steps comprising terminating retransmissions of a real-time application (RTA) packet when the packet lifetime has expired; Wei see page 143 right column under 2) reliability “out-of-slot 

	Regarding claim 9, Wei in view of Xu teaches as per claim 1, wherein said notifications comprise an acknowledgement (ACK) indicating the packet was received correctly, and a negative acknowledgment (NACK) indicating the packet was received with error; Wei see page 143 right column under 2) reliability; further see page 142 right column under (A) timer design; further see Xu col. 23, lines 5- 12.

	Regarding claim 10, Wei in view of Xu teaches as per claim 1, wherein said instructions, when executed by the processor, perform one or more steps comprising transmitting a real-time application (RTA) packet multiple times without waiting for notifications back from the receiver; Wei see page 143, right column under 2) reliability…; “IN slot-retry”: where retransmission  is invoked immediately (i.e. bypassing a process) if the sender does not receive an ACK message from the receiver…; further see Fig. 4B where immediate retransmission can be done for multiple times since as per Fig. 1RT-WI-FI AP (node) supports multiple and simultaneous transmissions; see page 143 right column first and second paragraphs; further see page 146 last paragraph about.. keep retransmitting.. .

claim 11, Wei in view of Xu teaches as per claim 1, wherein said instructions, when executed by the processor, perform one or more steps comprising scheduling retransmission of a real-time application (RTA) packet after initial transmission of said RTA packet; Wei see page 143, right column under 2) reliability…; “IN slot-retry; further see page 142 right column under (A) Timer Design; see page 145 first paragraph of right column.

	Regarding claim 14, Wei teaches an apparatus (see Fig. 1, RT-WIFI Access-point (node) can be an apparatus here) for wireless communication in a network, the apparatus comprising:
(a)    a wireless communication circuit configured for wirelessly communicating with at least one other wireless local area network (WLAN) station in its reception area (see Fig. 1);
(b)    a processor coupled to said wireless communication circuit within a station configured for operating on the WLAN (see Fig. 1); and
(c)    a non-transitory memory storing instructions executable by the processor;
(d)    wherein said instructions, when executed by the processor, perform one or more steps comprising:
	(i)    operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets (in context with Fig. 1; see page 143, left column, second paragraph having support of both real-time and non-real-time traffic);
	(ii)    transmitting a packet to a receiver and receiving notifications back from the receiver on packet success or packet error (see page 142 right column under time design and see page 143 right column under 2) Reliability);
	(iii)    distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets by prior negotiation, or packet header information, or a combination of prior negotiation and packet header information (see page 145; left column under (C) 1st to 3rd paragraph);
	(iv)    performing retransmissions for non-real time application (non-RTA) packets using carrier sense multiple access/collision avoidance (CSMA/CA); (v)    performing retransmissions for at least a portion of real time application (RTA) packets in response to bypassing a process of contending for channel access, and / or without waiting for notifications back from a receiver before channel access; (vi) terminating retransmissions of a real-time application (RTA) packet when the packet lifetime has expired ;see page 143, right column under 2) reliability;.. RT-WiFi applies two retransmission mechanisms to improve the reliability of a communication link. These two mechanisms can be used either independently or incombination. Which retransmission mechanism to use depends on the available computation resource and specific control Applications; “IN slot-retry”: where retransmission  is invoked immediately (i.e. bypassing a process) if the sender does not receive an ACK message from the receiver. The retransmission time of an in-slot retry should not exceed the length of a time slot; Wei states about limitations (vi) see page 143 right column under 2) reliability “out-of-slot retry”.. Notice that the retransmission heavily depends on the desired application behavior. For example, on the next available link, if new but here non-real time application is not clearly described; however secondary reference Xu states in lines 64 of page 10 to line 3 of page 11 regarding ..this invention uses a piggy-tail method for appending real time packet to non-real time data packets (i.e. regular data packets; refer to abstract for that), reducing those extra overhead and the latencies for real-time voice packets; further see  now refer to 58- 65 of col. 12; now refer Fig. 4 illustrates the piggy-tail method to improve quality of service for voice communication under 802.11 by piggy-tail real-time voice packet to a regular data packet. the 802.11 family uses a MAC layer known as CSMA/CA (Carrier Sense Multiple Access/Collision Avoidance) while Classic Ethernet uses CSMA/CD—Collision Detection); see col. 22 lines 37- 44; now refer to col. 23, lines 5- 12 regarding If the receiver does not receive or receives with errors, it will not respond anything. There is no NACK to indicate errors. If no ACK is received within predefined timeout period, the sender will retry the transmission using the same CSMA/CA procedure until either success or abandoned after exhausted retries. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xu with the teachings of Wei to make system more effective. Having a mechanism wherein having non-real time application considering retransmitting using CSMA/CA procedure; greater way resources can be 

	Regarding claim 15, Wei in view of Xu teaches as per claim 14, wherein said instructions, when executed by the processor, perform said bypassing the process of contending for channel access in response to immediately retransmitting the real time application (RTA) packet without contending for channel access upon receiving a notification from a receiver of the real time application (RTA) packet; already described above in Wei see page 143, right column under 2) reliability…; “IN slot-retry”: where retransmission  is invoked immediately (i.e. bypassing a process) if the sender does not receive an ACK message from the receiver…

	Regarding claim 16, Wei in view of Xu teaches as per claim 15, wherein station is operating as an access point (AP) on the network; and wherein said instructions, when executed by the processor, perform one or more steps comprising assigning subsets of subcarriers to multiple individual users; see claim 2 station can be any station 1/2/3 and apparatus is RT-WIFI access point(node); and users are sensor/actuator; further see page 142, left column second paragraph.

	Regarding claim 17, Wei in view of Xu teaches as per claim 16, wherein said instructions, when executed by the processor, perform said assigning subsets of subcarriers by utilizing orthogonal frequency-division multiple access (OFDMA); in context with Fig. 1 and with page 142, left column second paragraph; refer to page 146 st paragraph and see page 144 right column last paragraph under B.

	Regarding claim 20, Wei in view of Xu teaches as per claim 14, wherein said notifications comprise an acknowledgement (ACK) indicating the packet was received correctly, and a negative acknowledgment (NACK) indicating the packet was received with error; Wei see page 143 right column under 2) reliability; further see page 142 right column under (A) timer design; further see Xu col. 23, lines 5- 12.

	Regarding claim 21, Wei in view of Xu teaches as per claim 14, wherein said instructions, when executed by the processor, perform one or more steps comprising transmitting a real-time application (RTA) packet multiple times without waiting for notifications back from the receiver; Wei see page 143, right column under 2) reliability…; “IN slot-retry”: where retransmission  is invoked immediately (i.e. bypassing a process) if the sender does not receive an ACK message from the receiver…; further see Fig. 4B where immediate retransmission can be done for multiple times since as per Fig. 1RT-WI-FI AP (node) supports multiple and simultaneous transmissions; see page 143 right column first and second paragraphs; further see page 146 last paragraph about.. keep retransmitting.. .

	Regarding claim 22, Wei in view of Xu teaches as per claim 14, wherein said instructions, when executed by the processor, perform one or more steps comprising scheduling retransmission of a real-time application (RTA) packet after initial 

	Regarding claim 25, Wei teaches method of performing wireless communication, comprising (see Fig. 1, RT-WIFI Access-point (node) having a wireless communication circuit):
(a)    operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets (in context with Fig. 1; see page 143, left column, second paragraph having support of both real-time and non-real-time traffic);
(b)    distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets by prior negotiation, or packet header information, or a combination of prior negotiation and packet header information (see page 145; left column under (C) 1st to 3rd paragraph);
(c)    performing retransmissions for non-real time application (non-RTA) packets using carrier sense multiple access/collision avoidance (CSMA/CA); (d)    performing retransmissions for at least a portion of real time application (RTA) packets in response to bypassing a process of contending for channel access, and / or without waiting for notifications back from a receiver before channel access ;see page 143, right column under 2) reliability;.. RT-WiFi applies two retransmission mechanisms to improve the reliability of a communication link. These two mechanisms can be used either independently or incombination. Which retransmission mechanism to use depends on the available computation resource and specific control Applications; “IN slot-retry”: where retransmission  is invoked immediately (i.e. bypassing a process) if the sender does not receive an ACK message from the receiver. The retransmission time of an in-slot retry should not exceed the length of a time slot; further Wei also states about “Pot-of-slot retry”; further see page 142 right column second last paragraph describes about CSMA/CA not feasible for predictable real time traffic (i.e. inherently states about CSMA/CA suitable for non-real time traffic )  but here non-real time application is not clearly described; however secondary reference Xu states in lines 64 of page 10 to line 3 of page 11 regarding ..this invention uses a piggy-tail method for appending real time packet to non-real time data packets (i.e. regular data packets; refer to abstract for that), reducing those extra overhead and the latencies for real-time voice packets; further see  now refer to 58- 65 of col. 12; now refer Fig. 4 illustrates the piggy-tail method to improve quality of service for voice communication under 802.11 by piggy-tail real-time voice packet to a regular data packet. the 802.11 family uses a MAC layer known as CSMA/CA (Carrier Sense Multiple Access/Collision Avoidance) while Classic Ethernet uses CSMA/CD—Collision Detection); see col. 22 lines 37- 44; now refer to col. 23, lines 5- 12 regarding If the receiver does not receive or receives with errors, it will not respond anything. There is no NACK to indicate errors. If no ACK is received within predefined timeout period, the sender will retry the transmission using the same CSMA/CA procedure until either success or abandoned after exhausted retries. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xu with the teachings of Wei to make system more effective. Having a mechanism wherein having non-real time application considering retransmitting using CSMA/CA procedure; greater way resources can be scheduled/managed/utilized as per the type of application/s in the communication system.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (see IDS filed on  12/19/2019, page- 2 #1), “RT-WiFi: Real-Time High Speed Communication Protocol for Wireless Cyber-Physical Control Applications”; published in 2013 in view of Xu et al. (US Pat. No. 8503340 B1) and in further view of JAGANATHAN et al. (US Pub. No. 2019/0208041 A1), hereafter Jagan.

	Regarding claim 6, Wei in view of Xu teaches as per claim 5, but Wei is silent regards to wherein said instructions, when executed by the processor, perform orthogonal frequency-division multiple access (OFDMA) and embed retransmission scheduling information into notifications; however Jagan teaches in [0059] in context with [0034, 0040, 0077] about .. the AP 402 may allocate (at 409) the TCP data to a subsequent PPDU before allocating a UDP data retransmission to the subsequent PPDU. For example, referring to FIG. 3, the AP 402 may allocate RU1 314a for the TCP ACK transmission 306 for STA3 and RU2 314b for the TCP ACK transmission 308 for STA4, such that the TCP ACK transmission 306 for STA3 and the TCP ACK transmission 308 for STA4 are frequency division multiplexed… In order to increase TCP layer efficiency, the AP 402 may allocate the TCP data 302 in the OFDMA PPDU 312 prior to allocating the UDP data retransmission 304 in the OFDMA PPDU 312. If the 

	Regarding claim 18, Wei in view of Xu teaches as per claim 17, but Wei is silent regards to wherein said instructions, when executed by the processor, perform orthogonal frequency-division multiple access (OFDMA) and embed retransmission scheduling information into notifications; however Jagan teaches in [0059] in context with [0034, 0040, 0077] about .. the AP 402 may allocate (at 409) the TCP data to a subsequent PPDU before allocating a UDP data retransmission to the subsequent PPDU. For example, referring to FIG. 3, the AP 402 may allocate RU1 314a for the TCP ACK transmission 306 for STA3 and RU2 314b for the TCP ACK transmission 308 for STA4, such that the TCP ACK transmission 306 for STA3 and the TCP ACK transmission 308 for STA4 are frequency division multiplexed… In order to increase TCP layer efficiency, the AP 402 may allocate the TCP data 302 in the OFDMA PPDU 312 prior to allocating the UDP data retransmission 304 in the OFDMA PPDU 312. If the .

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (see IDS filed on  12/19/2019, page- 2 #1), “RT-WiFi: Real-Time High Speed Communication Protocol for Wireless Cyber-Physical Control Applications”; published in 2013 in view of Xu et al. (US Pat. No. 8503340 B1) and in further view of Hosseini et al. (US Pub. No. 2018/0234881 A1).

	Regarding claim 7, Wei in view of Xu teaches as per claim 4, but Wei is silent regards to wherein said instructions, when executed by the processor, performing orthogonal frequency-division multiple access (OFDMA) utilizes separate resource blocks as assigned by an AP; however Hosseini teaches in [0061] in context with [0160, 0162] about .. in some cases a base station may allocate resources for retransmissions 

	Regarding claim 19, Wei in view of Xu teaches as per claim 16, but Wei is silent regards to wherein said instructions, when executed by the processor, performing orthogonal frequency-division multiple access (OFDMA) utilizes separate resource blocks as assigned by an AP; however Hosseini teaches in [0061] in context with [0160, 0162] about .. in some cases a base station may allocate resources for retransmissions that may provide a lower likelihood of further puncturing or interference. For example, resource allocations for the retransmitted CBs/CBGs may be distributed across time resources, frequency resources, or any combination thereof, and the time and frequency resource allocations may be provided through separate resource allocations. .

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (see IDS filed on  12/19/2019, page- 2 #1), “RT-WiFi: Real-Time High Speed Communication Protocol for Wireless Cyber-Physical Control Applications”; published in 2013 in view of Xu et al. (US Pat. No. 8503340 B1) and in further view of Jeon (US Pat. No. 8780733 B2).

	Regarding claim 12, Wei in view of Xu teaches as per claim 1, but Wei is silent regards to wherein said instructions, when executed by the processor, perform steps further comprising retransmitting a real-time application (RTA) packet using a lower bit rate modulation and coding scheme (MCS) than when initial transmitted; however Jeon teaches in lines 40- 53 of col. 10 Referring again to above S430, if the current PER does not satisfy the target PER according to the check result of S430 (for example, the current PER exceeds the target PER preset to 1%), it means that the number of erroneous data packets exceeds the allowable range out of the total data packets transmitted to the MS. In this case, the corresponding data packet is re-transmitted. Before re-transmitting the corresponding data packet, the MCS level is adjusted to prevent the error from occurring in the corresponding data packet (S460). At this time, the MCS level is down-graded by adjustment to thereby improve the immunity against the channel environment. The MCS level adjustment may be implemented by changing a modulation level (QPSK, 8PSK, 16QAM, and 640QAM) and/or a code rate (1/2, 3/4) associated with a used channel coding mechanism, depending on the change of the channel environment of the downlink. …Meanwhile, when the channel environment is poor, the immunity against the channel environment can be improved by employing the modulation method and/or code rate with lower spectrum efficiency, to thereby reduce the data packet error rate. After above S460, the re-transmission of the erroneous data packet is carried out (S500); further see claim 4 in context with claims 1- 3 and claim 10 in context with claims 1- 9. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jeon with the teachings of Wei in view of Xu to make system more reliable. Having a mechanism wherein said instructions, when executed by the processor, perform steps further comprising retransmitting a real-time application (RTA) packet using a lower bit rate modulation and coding scheme (MCS) than when initial transmitted; greater way more reliable communication can be carried out in the communication system; see lines 45- 53 of col. 10.

claim 23, Wei in view of Xu teaches as per claim 14, but Wei is silent regards to wherein said instructions, when executed by the processor, perform steps further comprising retransmitting a real-time application (RTA) packet using a lower bit rate modulation and coding scheme (MCS) than when initial transmitted; however Jeon teaches in lines 40- 53 of col. 10 Referring again to above S430, if the current PER does not satisfy the target PER according to the check result of S430 (for example, the current PER exceeds the target PER preset to 1%), it means that the number of erroneous data packets exceeds the allowable range out of the total data packets transmitted to the MS. In this case, the corresponding data packet is re-transmitted. Before re-transmitting the corresponding data packet, the MCS level is adjusted to prevent the error from occurring in the corresponding data packet (S460). At this time, the MCS level is down-graded by adjustment to thereby improve the immunity against the channel environment. The MCS level adjustment may be implemented by changing a modulation level (QPSK, 8PSK, 16QAM, and 640QAM) and/or a code rate (1/2, 3/4) associated with a used channel coding mechanism, depending on the change of the channel environment of the downlink. …Meanwhile, when the channel environment is poor, the immunity against the channel environment can be improved by employing the modulation method and/or code rate with lower spectrum efficiency, to thereby reduce the data packet error rate. After above S460, the re-transmission of the erroneous data packet is carried out (S500); further see claim 4 in context with claims 1- 3 and claim 10 in context with claims 1- 9. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jeon with the teachings of Wei in view .

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (see IDS filed on  12/19/2019, page- 2 #1), “RT-WiFi: Real-Time High Speed Communication Protocol for Wireless Cyber-Physical Control Applications”; published in 2013 in view of Xu et al. (US Pat. No. 8503340 B1) and in further view of Finkelstein (US Pub. No. 2020/0145345 A1).

	Regarding claim 13, Wei in view of Xu teaches as per claim 1, but Wei is silent regards to wherein said instructions, when executed by the processor, perform steps further comprising performing retransmissions for a second portion of real time application (RTA) packets in response to performing collision avoidance without increasing contention time window length; however Finkelstein teaches in in context with [0083, 0040, 0072] refer to [0074].. the original transmitting device may never receive an acknowledgement and therefore the original transmitting endpoint device may transmit the data over the network again and through several devices on the network 620. After several re-transmissions that are not successful (e.g., do not lead to the detection of an acknowledgement message), the original transmitting window size in half (i.e. not increasing window size), and thereby transmit twice as much data in the same time period. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Finkelstein with the teachings of Wei in view of Xu to make system more standardized. Having a mechanism wherein said instructions, when executed by the processor, perform steps further comprising performing retransmissions for a second portion of real time application (RTA) packets in response to performing collision avoidance without increasing contention time window length; greater way more standardized approach can be carried out in the communication system; see lines 45- 53 of col. 10.

	Regarding claim 24, Wei in view of Xu teaches as per claim 14, but Wei is silent regards to wherein said instructions, when executed by the processor, perform steps further comprising performing retransmissions for a second portion of real time application (RTA) packets in response to performing collision avoidance without increasing contention time window length; however Finkelstein teaches in in context with [0083, 0040, 0072] refer to [0074].. the original transmitting device may never receive an acknowledgement and therefore the original transmitting endpoint device may transmit the data over the network again and through several devices on the network 620. After several re-transmissions that are not successful (e.g., do not lead to the detection of an acknowledgement message), the original transmitting endpoint device to cut its window size in half (i.e. not increasing window size), and thereby transmit twice as much data in the same time period. It would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468